IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
KENNETH MEEKS,

Petitioner,
Vv. Civil Action No. 3:18CV815

MARK BOLSTER,

Respondent.
MEMORANDUM OPINION

Kenneth Meeks, a federal inmate proceeding pro se, filed this petition pursuant to 28
U.S.C. § 2241, in which he raises two claims: (1) that the Federal Bureau of Prisons’ (“BOP”)
“execution and imposition of 18 U.S.C. § 3621(e) is improper” and that § 3621 improperly
delegates authority to the BOP; and, (2) the BOP “violated equal protection laws because . . .
[he] was denied [early] release based on the same nonviolent conduct as those similarly
situated.” (Mem. Supp. § 2241 Petition 1-15, ECF No. 1.) Respondent Mark Bolster moved to
dismiss Meeks’ petition for failure to state a claim, or in the alternative for summary Judgment,
because, “as a threshold matter, the BOP’s individual determinations for § 3621 (e)(2)(B) early
release are not reviewable under the [Administrative Procedure Act].” (Mem. Supp. Mot
Dismiss 10, ECF No. !4.) Respondent further asserted that the statute properly delegates
authority to the BOP, the BOP regulations implementing the statute do not violate the law, and
Meeks “has not alleged any violation of his equal protection rights.” (Jd.)

Meeks filed a response in opposition to the Motion, (Opp’n, ECF No. 18), and
Respondent replied, (ECF No. 19), Meeks also filed a “Motion to Order Respondent to Serve
Petitioner with its Response,” (ECF No. 16), and Respondent filed in response a “Notice of

Service of Filings to Petitioner,” (ECF No. 17).
On January 24, 2019, the Magistrate Judge issued a Report and Recommendation
wherein he recommended granting the Motion for Summary Judgment, dismissing as moot the
Motion to Dismiss and Meeks’ motion regarding service, and dismissing the § 2241 Petition.
The Magistrate Judge advised Meeks that he could file objections within fourteen (14) days after
the entry of the Report and Recommendation. Meeks has not responded and the time to do so
has expired.

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate
[judge’s] report enables the district judge to focus attention on those issues—factual and legal—
that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote
omitted). In the absence of a specific written objection, this Court may adopt a magistrate
judge’s recommendation without conducting a de novo review. See Diamond v. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

There being no objections, and the Court having determined that the Report and
Recommendation is correct on its merits, the Report and Recommendation (ECF No. 20) will be
ACCEPTED and ADOPTED. Respondent’s Motion for Summary Judgment will be
GRANTED. (ECF No. 13.) The Court will DISMISS AS MOOT Respondent's Motion to

Dismiss, (ECF No. 12), and Meeks’ “Motion to Order Respondent to Serve Petitioner with its
Response,” (ECF No. 16). The Court will dismiss Meeks’ § 2241 Petition. (ECF No. 1.)
Meeks’ claims and the action will be DISMISSED.

An appropriate Order will accompany this Memorandum Opinion.

WI) +
M. Bang {ow
United States DistNct Judge

Date: Feb. 2\, 2020
Richmond, Virginia

ae)
